OPINION — AG — **** SCHOOL DISTRICT AUTHORIZED TO RELEASE CERTAIN PERSONAL PUPIL INFORMATION **** A SCHOOL DISTRICT IS AUTHORIZED TO PROVIDE PERSONAL INFORMATION CONCERNING PUPILS OF THE PUBLIC SCHOOLS AS TO PARTICIPATION IN ATHLETICS AND SCHOOL ACTIVITIES, AND THE WINNING OF HONORS AND AWARDS. FURTHER, INFORMATION CONCERNING AGE AND SCHOLASTIC RECORDS MAY BE PROVIDED TO PROPER SCHOOL AND COLLEGE OFFICIALS OR OTHER ORGANIZATIONS AT THE DISCRETION OF THE SCHOOL DISTRICT BOARD OF EDUCATION. CITE: 70 Ohio St. 1971 6-115 [70-6-115], 70 Ohio St. 1971 14-114 [70-14-114] (LARRY L. FRENCH)